Exhibit 99 For Immediate Release Five Star Products, Inc. Reports Year End Results · Revenue of $123.7 million for 2007, up $15.6 million or 14.5% compared to 2006 · Adjusted EBITDA of $4,546,000 for 2007, up $2,113,000 or 87% compared to 2006 · Net income of $1,199,000 for 2007, up $914,000 or 321% compared to 2006 NEW YORK, March 31, 2008 Five Star Products, Inc. (OTC Bulletin Board: FSPX.OB - News), a leading distributor of paint sundry and hardware products in the Northeast and Middle-Atlantic states, today announced its revenue of $123.7 million for the year ended December 31, 2007, a 14.5% increase over the $108.1 million reported for last year. Net income of $1,199,000 for the year, $0.08 per basic share and $0.07 per diluted share, increased 321% as compared to net income of $285,000, $.02 per basic and diluted share, for the year ended December 31, 2006. The Company reported that results for the year ended December 31, 2007 include nine months of contribution from the Right-Way Dealer Warehouse, Inc., business which was acquired on April 5, Adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization), as stated before stock compensation expense of $463,000, which affects only 2007 results, was $4,546,000, an increase of $2,113,000 or 87% compared to $2,433,000 for 2006. Five Star announced the resignation of Leslie Flegel, the Company’s Chairman of the Board, who has left the Company to pursue other interests.We wish Mr. Flegel great success in his new business. Our President& CEO, John Belknap, will assume the additional duties and title of Chairman of the Board. John Belknapcommented, “The Five Star operating team turned in an outstanding performance in 2007, increasing Adjusted EBITDA to a record $4.5 million on a sales increase of $15.6 million.The results benefited from solid organic growth and the successful integration of the Right-Way acquisition.Right-Way validates our plan to leverage Five Star’s management organization and infrastructure with strategic acquisitions.” Mr.
